

116 HR 6481 IH: Negating Outlandish Pork in Our Reinvestment Kit Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6481IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Gaetz introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo rescind the appropriation made for migration and refugee assistance in the Coronavirus Aid, Relief, and Economic Security Act and redirect the funds to U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement.1.Short titleThis Act may be cited as the Negating Outlandish Pork in Our Reinvestment Kit Act or the NO PORK Act.2.Rescinding and redirecting appropriation for migration and refugee assistance in CARES Act(a)In generalThe Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)by striking the item in title XI of division B relating to Bilateral Economic Assistance—Department of State—Migration and Refugee Assistance;(2)by inserting after the item in title VI of such division relating to Department of Homeland Security—Management Directorate—Operations and Support the following:SECURITY, ENFORCEMENT, AND INVESTIGATIONSU.S. Customs and Border ProtectionOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $175,000,000, to remain available until expended to prevent, prepare for, and respond to coronavirus.; and(3)by inserting after the item inserted by paragraph (2) the following:U.S. Immigration and Customs EnforcementOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $175,000,000, to remain available until expended to prevent, prepare for, and respond to coronavirus..(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).